NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 16a0186n.06

                                              Case Nos. 15-3346/3353
                                                                                       FILED
                                  UNITED STATES COURT OF APPEALS                  Apr 01, 2016
                                       FOR THE SIXTH CIRCUIT                 DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                     )
                                                              )
           Plaintiff-Appellee,                                )
                                                              )   ON   APPEAL    FROM THE
v.                                                            )   UNITED STATES DISTRICT
                                                              )   COURT FOR THE NORTHERN
GILBERTO TORRES; ANTONIO                                      )   DISTRICT OF OHIO
TURNER,                                                       )
                                                              )
           Defendants-Appellants.                             )
                                                              )
____________________________________/


Before: COLE, Chief Judge; MERRITT and GRIFFIN, Circuit Judges.

           MERRITT, Circuit Judge. This is a consolidated direct appeal by two defendants in a

criminal case challenging their sentences. It arises out of a six-count indictment against Gilberto

Torres, Antonio Turner, and Juan Luis Hernandez. Only Torres and Turner are parties to this

appeal. Torres and Turner both pled guilty to being felons in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1), and being unlicensed dealers of firearms in violation of 18 U.S.C.

§ 922(a)(1)(A).1 Turner has also been charged with three prior qualifying felonies under the




1
    18 U.S.C. § 922, Unlawful Act, states in relevant part:

           (a) It shall be unlawful--
           (1) for any person--
Case Nos. 15-3346/3353
United States v. Torres, et al.

Armed Career Criminal Act, 18 U.S.C. § 924(e),2 in conjunction with his felon-in-possession

charge, which carries a 15-year mandatory minimum sentence. Torres challenges the four-level

enhancement he received for “trafficking” in firearms pursuant to U.S.S.G. § 2K2.1(b)(5),

arguing that there was insufficient evidence to support the enhancement. Turner challenges the

15-year mandatory minimum sentence he received under the Armed Career Criminal Act,

contending that two of the Ohio convictions used as predicate offenses no longer qualify in light

of the recently issued Supreme Court opinion in Johnson v. United States, 135 S. Ct. 2551

(2015), which held that the so-called “residual clause” of the Armed Career Criminal Act is

unconstitutionally vague. Turner also claims the district court erred in applying the four-level

enhancement for “trafficking” in firearms pursuant to U.S.S.G. § 2K2.1(b)(5).

           We affirm Torres’ 46-month sentence, which includes the four-level enhancement for

trafficking because it is supported by sufficient evidence. As for Turner, we vacate his sentence

and remand to the district court to determine whether Turner has the requisite three predicate

offenses necessary to sentence him to a mandatory minimum of 15 years under the Armed



           (A) except a licensed importer, licensed manufacturer, or licensed dealer, to engage in the business
           of importing, manufacturing, or dealing in firearms, or in the course of such business to ship,
           transport, or receive any firearm in interstate or foreign commerce;
           ...
           (g) It shall be unlawful for any person--
           (1) who has been convicted in any court of, a crime punishable by imprisonment for a term
           exceeding one year;
           ...
           to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any
           firearm or ammunition; or to receive any firearm or ammunition which has been shipped or
           transported in interstate or foreign commerce.
2
    18 U.S.C. § 924(e) provides:

           (1) In the case of a person who violates section 922(g) of this title and has three previous
           convictions by any court referred to in section 922(g)(1) of this title for a violent felony or a
           serious drug offense, or both, committed on occasions different from one another, such person
           shall be fined under this title and imprisoned not less than fifteen years, and, notwithstanding any
           other provision of law, the court shall not suspend the sentence of, or grant a probationary
           sentence to, such person with respect to the conviction under section 922(g).

                                                          -2-
Case Nos. 15-3346/3353
United States v. Torres, et al.

Career Criminal Act in light of Johnson, which was decided during the pendency of Turner’s

direct appeal, and its effect, if any, on the four-level trafficking enhancement.

                                                      I.

       This case arises out of a large-scale undercover investigation by the Bureau of Alcohol,

Tobacco, Firearms and Explosives into the illegal gun market in the Cleveland area.

                                         Defendant Torres

       Torres was involved in two handgun sales to undercover agents. On July 22, 2014, the

day after meeting an undercover confidential informant for the Bureau, Torres sold a handgun

for $300 to the confidential informant and an undercover agent for the Bureau. The confidential

informant and undercover agent represented themselves to Torres as firearms traffickers. The

firearm sold by Torres was “clean,” meaning it was not stolen and had not been involved in any

criminal activity. The undercover team told Torres that they would purchase weapons that were

“dirty” (had been stolen or involved in a crime) or had the serial numbers obliterated. They did

not tell Torres what they intended to do with the purchased gun. Torres said he would call if he

had more firearms to sell.

       Torres contacted the undercover team again and said he and his associate, codefendant

Hernandez (not a party to this appeal), had two firearms to sell. Two days later, on July 24, the

undercover team drove Torres to Hernandez’ house. Torres told the undercover team that he and

Hernandez might have additional weapons to sell, including an AK-47-style automatic rifle.

Torres also specifically mentioned a .380 revolver that is “good because there are no casings left

behind.” At Hernandez’ house, Torres, Hernandez and the confidential informant discussed the

sale of various firearms. Hernandez then put a handgun in a plastic bag and brought it to the

undercover agent waiting in the car. She paid Hernandez $400. The undercover team again told


                                                -3-
Case Nos. 15-3346/3353
United States v. Torres, et al.

Torres and Hernandez that they would buy guns that were not clean and then sell them in

Chicago and “down there by the border.” On the ride back, Torres told the undercover team that

Hernandez did not want to sell a second gun that day because he had recently reported it stolen

and wanted to wait, but Torres called Hernandez and told him to hold the gun for the undercover

team. On July 28, Torres and the confidential informant discussed the sale of the AK-47-type

rifle, but Torres and Hernandez had a falling out and Torres refused to deal with Hernandez, so

the sale did not occur.

       Torres pled guilty to 18 U.S.C. § 922(g)(1) (Count 1) and § 922(a)(1)(A) (Count 2)

without a plea agreement. A presentence report was prepared on February 2, 2015, that found a

base offense level of 20 with no enhancements and a 3-level reduction for acceptance of

responsibility. Combined with a criminal history category of III, the guideline range was 30-37

months. The government filed objections, arguing that Torres’ conduct warranted a 4-level

enhancement to the base offense level for “trafficking” pursuant to U.S.S.G. § 2K2.1(b)(5) (“If

the defendant engaged in the trafficking of firearms, increase by 4 levels.”) At sentencing, the

district judge agreed with the government and applied the 4-level trafficking enhancement.

Sentencing Hearing Tr. at 207 (Mar. 12, 2015). As a result, Torres was sentenced to 46 months

imprisonment, the low end of a 46-57 month revised guideline range. Torres appeals the 4-level

enhancement for trafficking as not supported by the evidence.

                                      Defendant Turner

       On July 31, 2014, Hernandez called the confidential informant to tell him he had one

firearm to sell. The confidential informant met Hernandez and Turner at Hernandez’ house.

Turner lifted his shirt to show a Cobra .380 caliber pistol. Turner also had a .40 caliber gun in

his backpack. Both guns were put in the backpack and brought out to the car where the


                                              -4-
Case Nos. 15-3346/3353
United States v. Torres, et al.

undercover agent paid them $850. Hernandez told the undercover team that Turner had two

more weapons for sale and when he received them from Turner he would contact them.

Hernandez told the undercover team that he had explained to Turner that the undercover team

would accept “dirty” guns and Turner acknowledged that he knew this. On August 5, Hernandez

sold two more guns to the undercover team allegedly belonging to Turner, but Turner was not

present during the sale because he had been arrested a few days earlier and was in jail. The

district court did not attribute the conduct from the August 5 sale conducted by Hernandez to

Turner, finding it too attenuated.

       Turner pled guilty to the felon-in-possession charge and the unlicensed dealer charge, but

he did not concede application of the Armed Career Criminal Act to his felon-in-possession

charge, which carries a 15-year mandatory minimum sentence if applicable. As it did with

Torres, the government argued for a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(5)

for trafficking.   At sentencing, the district court applied the four-level enhancement for

trafficking to Turner, bringing his offense level to 30. Sentencing Hearing Tr. at 203-08, 221.

With a criminal history category of VI, Turner’s guideline range was 168-210 months. That

range was modified to a lower end of 180 months to reflect the 15-year mandatory minimum

sentence under the Armed Career Criminal Act. The district court sentenced Turner to 180

months, stating that due to Turner’s criminal history, it did not have “much discretion” in

whether to apply the 15-year mandatory minimum under the Armed Career Criminal Act. The

district court did not make any specific findings about the predicate offenses used to apply the

Act to Turner. Sentencing Hearing Tr. at 267.

       On appeal, Turner contends that he is not subject to the Armed Career Criminal Act

mandatory minimum because he does not have the required three qualifying predicate


                                                -5-
Case Nos. 15-3346/3353
United States v. Torres, et al.

convictions. He also challenges the application of the four-level enhancement under U.S.S.G.

§ 2K2.1(b)(5) on two grounds: (1) insufficiency of the evidence, and (2) application of the

enhancement constitutes impermissible double counting because his conviction under 18 U.S.C.

§ 922(a)(1)(A) punished the exact same conduct.

                                                  II.

 A. Application of Four-Level Enhancement under U.S.S.G. § 2K2.1(b)(5) Against Torres

       Torres received a four-level enhancement under U.S.S.G. § 2K2.1(b)(5), which applies if

“the defendant engaged in the trafficking of firearms.” A defendant engaged in the trafficking of

firearms if he:

       (i) transported, transferred, or otherwise disposed of two or more firearms to
       another individual, or received two or more firearms with the intent to transport,
       transfer, or otherwise dispose of firearms to another individual; and

       (ii) knew or had reason to believe that such conduct would result in the transport,
       transfer, or disposal of a firearm to an individual—

                  (I) whose possession or receipt of the firearm would be unlawful; or

                  (II) who intended to use or dispose of the firearm unlawfully.

U.S.S.G. § 2K2.1, cmt.13. Torres contends that the district court clearly erred in imposing the

four-level enhancement under § 2K2.1(b)(5) because the government failed to establish by a

preponderance of the evidence that he knew or had reason to believe that the undercover agent

intended to use or dispose of the firearms unlawfully. A review of the facts and inferences from

those facts convinces us that the district court did not clearly err in applying the enhancement.

       Torres accompanied his codefendant Hernandez on two occasions when guns were sold

to an undercover agent and a confidential informant. Although the facts indicate that Hernandez

took the lead in effecting the sales, Torres was present during the July 22 and July 24, 2014,

sales and took part in the conversations with the undercover team. The government argues that

                                                  -6-
Case Nos. 15-3346/3353
United States v. Torres, et al.

Torres knew or had reason to believe that the recipients would use or dispose of the guns

unlawfully because of the “secretive, street-level nature of the cash sales,” the undercover team’s

comments that they would purchase “dirty” or stolen guns and their comments about reselling

the guns in places “like Chicago” or “down by the border.” The record reflects a conversation on

July 22, 2014, between Torres and the undercover agent about whether the area where the

transaction took place was “hot”—a reference to whether police were in the area. During the

July 24, 2014, transaction the firearm was concealed in a plastic bag for transporting and selling

so as not to be seen by onlookers. Torres also asked the undercover team if they could sell him

drugs. The most damaging statement made by Torres was his statement to the undercover team

that the revolver he was selling was a useful gun because it does “not leave casings behind,”

which could be used to trace a gun owner.

       In United States v. Freeman, 640 F.3d 180, 188-90 (6th Cir. 2011), we held that “furtive”

selling of firearms in the “wee hours” of the morning was sufficient indirect evidence to support

the enhancement. In that case we cited with approval to several cases from other circuits with

facts similar to those here. See, e.g., United States v. Juarez, 626 F.3d 246, 252 (5th Cir. 2010)

(holding that the fact that the transferee “did not wish to be associated with the [firearms]

transactions,” the secretive nature of the defendant’s dealings with the transferee, “and the fact

that she was paid $200 above the retail cost of each of twenty-five weapons . . . would give

Juarez reason to believe that the firearms were being purchased for an unlawful purpose”);

United States v. Mena, 342 F. App’x 656, 658 (2d Cir. 2009) (holding that there was no clear

error in the district court’s finding that “the circumstances [of the offense conduct] indicate by a

preponderance of the evidence that [Mena] knew or had reason to believe that his delivery of the

firearms was to someone or people who intended to use or dispose of the firearms unlawfully”


                                               -7-
Case Nos. 15-3346/3353
United States v. Torres, et al.

where the defendant “twice delivered guns in a plastic bag in exchange for cash on a street in

Manhattan”) (alterations in original) (internal quotation marks omitted); see also United States v.

Garcia, 635 F.3d 472, 478 (10th Cir. 2011) (providing that court may rely on common-sense

inferences drawn from circumstantial evidence when determining applicability of a

§ 2K2.1(b)(5) enhancement).

       As these and other cases demonstrate, the focus of the trafficking enhancement is on what

Torres knew or had reason to believe about the purchasers’ plans for the firearms. He knew the

undercover team would accept “dirty” guns and that they planned to sell the guns out of state.

Reviewing the totality of the circumstances and allowable inference, the district court did not

clearly err when it applied the § 2K2.1(b)(5) enhancement. The clandestine nature of the

dealings and the comments by the undercover team purchasing the guns would have given Torres

reason to believe that they were being purchased for an unlawful purpose. Torres has raised no

question arising from the fact that the government agents were engaged in a “sting” and would

not use the guns unlawfully.

                B. Turner’s Sentence Under the Armed Career Criminal Act

       Turner’s case presents a more difficult question in light of a recent Supreme Court

opinion. The Armed Career Criminal Act provides that a person convicted under 18 U.S.C.

§ 922(g)(1) of being a felon in possession of a firearm shall be imprisoned for a minimum of

fifteen years if that person has three previous convictions for “violent felon[ies].” 18 U.S.C.

§ 924(e)(1). The Act defines “violent felony” as “any crime punishable by imprisonment for a

term exceeding one year” that:

       (i) has as an element the use, attempted use, or threatened use of physical force
       against the person of another; or



                                               -8-
Case Nos. 15-3346/3353
United States v. Torres, et al.

         (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
         involves conduct that presents a serious potential risk of physical injury to
         another[.]

18 U.S.C. § 924(e)(2)(B) (emphasis added). The italicized portion of the statute is known as the

“residual clause.” The recent Supreme Court case Johnson v. United States, 135 S. Ct. 2551

(2015), held that the residual clause is unconstitutionally vague and cannot provide the basis for

a finding that a predicate offense qualifies as a “violent felony” for purposes of the Armed

Career Criminal Act. Id. at 2557. Subsection (i) and the first part of subsection (ii) (“burglary,

arson, or extortion, involves use of explosives”) remain grounds for finding a predicate offense

to constitute a “violent felony,” but the “otherwise” clause can no longer be used to support the

15-year mandatory minimum punishment.

         The issue before us is whether, after Johnson, Turner still qualifies for a mandatory

minimum sentence of 15 years under 18 U.S.C. § 924(e). Turner was sentenced under the Act

on March 12, 2015, more than three months before the Supreme Court handed down Johnson.3

At the time of Turner’s sentencing, the “residual clause” was still being used to determine

whether a prior crime was a “violent felony,” and Turner had four prior convictions that the

government argued qualified as predicate offenses under the Armed Career Criminal Act. On

appeal, Turner contends that two of the 2006 Ohio convictions relied upon as predicate

offenses—one for third degree burglary, and one for robbery—were considered “violent

felonies” only for the purposes of the residual clause and they no longer qualify as predicate


3
  This Court is required to apply Johnson to Turner’s case, which is on direct appeal and is therefore not a final
decision. See Griffith v. Kentucky, 479 U.S. 314, 328 (1987) (holding that “a new rule for the conduct of criminal
prosecutions is to be applied retroactively to all cases, state or federal, pending on direct review or not yet final”).
The Sixth Circuit has remanded cases for resentencing where the case is on direct appeal and the defendant was
sentenced under the residual clause of the Armed Career Criminal Act. See, e.g., United States v. Castle, 625 F.
App’x 279 (6th Cir. 2015); United States v. Austin, 623 F. App’x 306 (6th Cir. 2015); United States v. Holder, 612
F. App’x 838 (6th Cir. 2015); United States v. Bell, 612 F. App’x 378 (6th Cir. 2015) (per curiam); United States v.
Bilal, 610 F. App’x 569 (6th Cir. 2015); United States v. Rivera, 620 F. App’x 390 (6th Cir. 2015).

                                                         -9-
Case Nos. 15-3346/3353
United States v. Torres, et al.

offenses after Johnson.         The government concedes that the Ohio burglary conviction was

considered a violent felony only under the language of the residual clause and can no longer

count towards the three required predicate offenses. But the government argues that Turner’s

robbery conviction continues to qualify as a predicate offense for purposes of the Armed Career

Criminal Act because it “has as an element the use, attempted use, or threatened use of physical

force against the person of another” and is therefore a “violent felony” pursuant to subsection (i),

which is still in force after Johnson.

        To determine if Turner’s 2006 robbery conviction is a “violent felony” under subsection

(i), we look to the Ohio robbery statute, Ohio Rev. Code § 2911.02, which states:

        (A) No person, in attempting or committing a theft offense or in fleeing
        immediately after the attempt or offense, shall do any of the following:

        (1) Have a deadly weapon on or about the offender’s person or under the
        offender’s control;

        (2) Inflict, attempt to inflict, or threaten to inflict physical harm on another;

        (3) Use or threaten the immediate use of force against another.4

        (B) Whoever violates this section is guilty of robbery. A violation of division
        (A)(1) or (2) of this section is a felony of the second degree. A violation of
        division (A)(3) of this section is a felony of the third degree.

        (C) As used in this section:

        (1) “Deadly weapon” has the same meaning as in section 2923.11 of the Revised
        Code.




4
 Under federal law, the definition of “physical force” in the state statute must encompass “force capable of causing
physical pain or injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010) (The meaning of
“physical force” is a question of federal law.). Ohio defines “force” as “violence, compulsion, or constraint
physically exerted by any means upon or against a person or thing.” Ohio Rev. Code § 2901.01(A)(1). The force
element of Ohio’s robbery statute may encompass conduct that does not meet Johnson’s definition of physical force.
For example, based on text alone, the definition of force in Ohio Rev. Code § 2901.01(A)(1) includes “compulsion”
and “constraint” exerted against a “thing.”


                                                      - 10 -
Case Nos. 15-3346/3353
United States v. Torres, et al.

       (2) “Theft offense” has the same meaning as in section 2913.01 of the Revised
       Code.

The parties disagree on whether Turner was convicted of robbery under Ohio Rev. Code

§ 2911.02(A)(1) or under (A)(3). The government contends that Turner was convicted under

subsection (A)(3) (“Use or threaten the immediate use of force against another”) and therefore

the conviction meets the definition of “violent felony” under subsection (i) of the Armed Career

Criminal Act (“has as an element the use, attempted use, or threatened use of physical force

against the person of another”). Turner contends that he was convicted under subsection (A)(1)

(“No person, in attempting or committing a theft offense or in fleeing immediately after the

attempt or offense, shall . . . [h]ave a deadly weapon on or about the offender’s person or under

the offender’s control.”) of the robbery statute and the conviction was not a “violent felony”

because it does not contain the necessary element of “the use, attempted use, or threatened use of

physical force against the person of another.” He argues that the conviction, therefore, could

only have qualified as a predicate offense under the now-unconstitutional “residual clause” of the

Armed Career Criminal Act.

       The burden is on the government to demonstrate unequivocally that predicate crimes fit

squarely within the purview of the remaining clauses of the Armed Career Criminal Act. See

Johnson, 135 S. Ct. at 2580. Ohio’s robbery statute undoubtedly covers some behavior that

implicates physical force. But the statute covers a wide range of behaviors, including those that

may not include “the use, attempted use, or threatened use of physical force against the person of

another.” The government first argues that Turner did not specifically challenge in the district

court whether the 2006 Ohio state conviction for robbery qualified as one of the three predicate

offenses needed to apply the mandatory minimum under Section 924(e) because he argued only

that the residual clause was unconstitutionally vague as applied to his burglary conviction.

                                              - 11 -
Case Nos. 15-3346/3353
United States v. Torres, et al.

Regardless of whether Turner preserved his challenge below, if his Ohio robbery conviction does

not qualify as a “violent felony” under § 924(e)(2)(B)(i), the error is plain and may be reviewed

for the first time on direct appeal. See, e.g., United States v. Holder, 612 F. App’x 838 (6th Cir.

2015) (Plain error review applies because defendant did not bring a vagueness challenge against

the residual clause in the district court.).

        In order to determine whether Turner’s conviction under the Ohio robbery statute covers

conduct that qualifies as a predicate offense under the Armed Career Criminal Act, we may look

to the “the terms of the charging document[s], the terms of a plea agreement or transcript of

colloquy between judge and defendant in which the factual basis for the plea was confirmed by

the defendant, or to some comparable judicial record of this information.” Shepard v. United

States, 544 U.S. 13, 26 (2005). Based on this, the government has moved our Court to take

judicial notice of the plea and sentencing transcript for Turner’s robbery conviction in the Ohio

Court of Common Pleas. Government’s Motion Requesting that the Appellate Court Take

Judicial Notice of State Proceedings, Oct. 28, 2015. The Federal Rules of Evidence state that

“[t]he court may judicially notice a fact that is not subject to reasonable dispute because it . . .

can be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b). “Judicial notice is only appropriate if ‘the matter [is] beyond

reasonable controversy . . . The rule proceeds on the theory that . . . dispensing with the

traditional methods of proof [should only occur] in clear cases.’” United States v. Ferguson, 681
F.3d 826, 834 (6th Cir. 2012) (quoting advisory committee note to Fed. R. Evid. 201(b)).

        The government argues that the facts contained in the guilty plea and sentencing

transcript “accurately and readily determine” that Turner pleaded guilty to Ohio Rev. Code §

2911.02(A)(3), the language that it claims qualifies under the “use of force” clause in the Armed


                                               - 12 -
Case Nos. 15-3346/3353
United States v. Torres, et al.

Career Criminal Act. Contrary to the government’s argument, the state court documents do not

clearly resolve the issue of under what section of the robbery statute Turner was indicted, pled

guilty to or was sentenced. The indictment references “Aggravated Robbery” under Ohio Rev.

Code § 2911.01, which includes as an element displaying or brandishing a weapon. But,

according to the Journal Entry, the charge was changed on the recommendation of the prosecutor

to “Robbery 2911.02-F2.” There is no explanation in the record for why the charge was

changed.

       Likewise, the plea and sentencing transcript from the state court proceedings submitted

by the government offer no clear answer. The transcript relates to three different docketed

criminal cases against Turner (known as “Antonio Bailey” in those proceedings), each with

multiple counts. The only case with a robbery count is Case No. 486354. The entirety of the

colloquy between the judge and Turner concerning this charge is as follows:

       The COURT: In case 486354, you’re going to plead guilty to the first count, it’s a
       robbery, a felony of the 3rd degree with a firearms specification, a 1-year firearm
       specification. So you could receive anything between 1, 2, 3, 4 or 5 years and a
       1-year firearm specification. This is where you’re going to get sentenced, from
       here, to the 2 years. Do you understand that?

       THE DEFENDANT: Yes.
       ...
       THE COURT: All right. I’m going to give you a suspended sentence on all
       counts except for count 1, robbery, in case 486354, where you’re going to get 1
       year on the robbery and you’re also going to get 1 year on the firearm
       specification, which would run consecutive. So that gives you 2 years.

Plea and Sentencing Hearing Tr. at 6, 9, Case Nos. CR 479412, CR 484951, CR 486354 (Ct. of

Common Pleas, Cuyahoga Cty. Oct. 27, 2006). In the colloquy above, the court states “it’s a

robbery, a felony of the 3rd degree.” (Emphasis added.) The Journal Entry, dated October 31,

2006, is the final document from the state court in the case and the one that Turner contends is

the definitive document regarding his conviction. The Journal Entry indicates that Turner pled

                                             - 13 -
Case Nos. 15-3346/3353
United States v. Torres, et al.

guilty to robbery under Ohio Rev. Code § 2911.02 in the second degree (referencing “F2” after

the word “robbery). The discrepancy in the state-court record between whether the conviction is

a second- or third-degree felony is relevant because the degree of conviction aids in resolving the

conflict between Turner and the government concerning whether Turner was convicted under

section (A)(1) or (A)(3) of the Ohio robbery statute: “A violation of division (A)(1) or (2) of this

section is a felony of the second degree. A violation of division (A)(3) of this section is a felony

of the third degree.” Ohio Rev. Code § 2911.02(B).

       The information from the state court proceedings that the government has requested we

judicially notice does not plainly and unequivocally state whether Turner’s robbery conviction is

under (A)(1) or (A)(3) of the Ohio robbery statute, a necessary step in determining whether the

conviction is a “violent felony” for purposes of applying the 15-year mandatory minimum under

the Armed Career Criminal Act. The information provided to resolve the issue conflicts in at

least two ways. First, the exact charge against Turner cannot be determined. The state-court

record leaves unexplained the change between the charge in the indictment, which says that

Turner was indicted under § 2911.01, and the ultimate charge of conviction recorded in the

Journal Entry, which was under § 2911.02. Second, we cannot determine whether Turner’s

robbery conviction was in the second or third degree. The colloquy with the state-court judge

indicates a charge of robbery in the third degree, while the Journal Entry seems to indicate by the

“F2” designation that the robbery conviction was in the second degree. Even assuming we grant

the government’s motion to take judicial notice of documents from the state-court proceedings,

we cannot readily determine whether the conviction was under section (A)(1) or (A)(3) of Ohio’s

robbery statute. The paper record is not beyond controversy and, therefore, under Federal Rule

of Evidence 201(b), it should not be the deciding factor in determining whether Turner’s Ohio


                                               - 14 -
Case Nos. 15-3346/3353
United States v. Torres, et al.

robbery conviction is a qualifying predicate offense for purposes of the Armed Career Criminal

Act.

       For the foregoing reasons, we vacate Turner’s mandatory-minimum sentence and remand

to the district court for reconsideration in light of Johnson, discussed above, and a determination

of what Ohio offense, if any, qualifies as an offense supporting a 15-year mandatory-minimum

sentence. We affirm the judgment of the district court with regards to defendant Torres.




                                              - 15 -